[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                     No. 08-14898                       MAR 17, 2010
                               ________________________                  JOHN LEY
                                                                           CLERK
                       D. C. Docket No. 06-00472-CR-02-RWS-1


UNITED STATES OF AMERICA,

                                                                          Plaintiff-Appellee,

                                            versus

LATESHA GARNER,
KEITH GARNER,
SHALONDA HARRIS,
GREGG SAVAGE,

                                                                    Defendants-Appellants.

                               ________________________

                      Appeals from the United States District Court
                          for the Northern District of Georgia
                            _________________________

                                      (March 17, 2010)

Before EDMONDSON and MARCUS, Circuit Judges, and BARBOUR,* District
Judge.

       *
         Honorable William Henry Barbour, Jr., United States District Judge for the Southern
District of Mississippi, sitting by designation.
PER CURIAM:

      Defendants have been convicted of engaging in a somewhat complicated

mortgage fraud scheme. Although the particulars for each property varied,

Defendants would submit mortgage documents to SunTrust Mortgage Company.

One of the Defendants who worked at SunTrust would process the documents and

approve the loans. These mortgage documents would indicate that the property

was worth more than its fair market value or actual selling price, misrepresent the

credit and employment history of the buyer, and misrepresent the amount of equity

actually put into the home.

      After the mortgages were approved, Defendants would split the proceeds

among themselves, usually off the record. The FBI investigated and was able to

get one co-conspirator to plead guilty and testify. Two co-conspirators fled and are

still at large. The remaining co-conspirators were tried and convicted.

        Briefly stated, the appeal now presents these issues: (1) whether there was

sufficient evidence to convict each Defendant for their role in the conspiracy, (2)

whether the District Court abused its discretion when it decided that prosecutors

did not have a racial motive for striking a juror, (3) whether the District Court

clearly erred in dismissing a juror who had a traffic accident, (4) whether the

District Court abused its discretion in denying motions for a new trial, (5) whether



                                           2
the District Court abused its discretion in admitting evidence and testimony, (6)

whether the District Court abused its discretion in refusing to give a requested jury

instruction, (7) whether the District Court abused its discretion in refusing to sever

the trial of one co-conspirator, (8) whether the District Court abused its discretion

during sentencing, and (9) whether one Defendant's lawyer was constitutionally

ineffective.

      We see no reversible error. We decline to rule on the claim of

ineffectiveness of counsel; for background, see United States v. Gholston, 932 F.2d

904, 905 (11th Cir. 1991).

      AFFIRMED.




                                           3